Citation Nr: 0124320	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  95-16 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a shortened left leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to 
February 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky that denied service connection for a 
shortened left leg disorder.

During the appeal process the veteran moved and his claims 
file was permanently transferred to the Buffalo RO.

This matter was previously before the Board in February 2000 
at which time it was remanded for further development.

The Board also notes that the February 2000 Board decision 
found that the claim of entitlement to a right hip disorder 
was not well grounded.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has a 
provision for readjudicating a claim at the request of the 
claimant or on the Secretary's own motion that was denied as 
not well grounded and became final between July 14, 1999 and 
November 9, 2000.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b)(2), 114 Stat. 2096, 2099-2100 
(2000).  Thus, this issue is referred to the RO to consider 
whether any additional action is necessary.


FINDINGS OF FACT

1.  The veteran's right leg measures 97 centimeters in length 
and the left leg measures 96 centimeters in length.

2.  A one centimeter discrepancy in leg length is within 
normal limits; there is no evidence of a current disability.


CONCLUSION OF LAW

The veteran's shortened left leg was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110, 1131, 5102, 5103, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim .  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the veteran was given notice in the 
May1995 statement of the case, December 1997 rating decision, 
and the November 2000 supplemental statement of the case of 
the relevant laws and regulations, and provided the precise 
language of all of the criteria for the diagnostic codes 
under which his disabilities are evaluated.  As a result, the 
veteran has been fully informed of what additional evidence 
and information is required with regard to his claim.  The 
veteran testified at a July 1996 personal hearing and a 
transcript of that hearing has been associated with the file.  
Although the veteran indicated that he received treatment 
through VA Medical Centers (VAMC) for various disorders that 
are not a part of this claim, he has not alleged any 
treatment for a leg disorder other than at Fort Drum while 
still on active duty.  VA examination reports dated in August 
1993, September 1997, and September 2000 have been associated 
with the claims file.

In addition, this case was previously before the Board in 
February 2000 at which time it was remanded for additional 
development.  A review of the record reveals that all 
indicated development was carried out by the RO and all 
related evidence has been associated with the file.

The factual development in this case that is reflected in the 
record indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim.  38 U.S.C.A. § 5103A; Dela Cruz v. Principi, No. 99-
158 (U.S. Vet. App. Aug. 21, 2001)). 

Factual Background

Service medical records include a medical examination report 
dated in May 1992 that noted that the veteran's right leg was 
longer than the left leg.  A November 1992 consultation 
report from Fort Drum Podiatry Clinic that found the 
veteran's right leg to be one centimeter longer than the 
right.  A physical profile dated in November 1992 noted 
similar findings. 

An August 1993 VA examination report indicates the veteran's 
legs were equal in length.

The veteran testified at a personal hearing in July 1996.  He 
stated that his shortened leg was discovered by the Fort Drum 
Orthopedic Clinic.

A September 1997 VA medical examination made no mention of 
leg length.

The veteran underwent another VA examination in September 
2000.  Measurement of both legs from the anterior-superior 
spine to the tip of the medial malleolus showed that the 
right leg was 97 centimeters and the left leg was 96 
centimeters, which equaled a one-centimeter discrepancy.  The 
physician opined that such a discrepancy was within normal 
limits for a normal population.  The physician further opined 
that the discrepancy in leg lengths would have no bearing on 
any of the veteran's noted musculoskeletal disorders.

Analysis

The veteran contends the RO erred by failing to grant service 
connection for a shortened left leg disorder.

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the appellant's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent. Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).   

After careful consideration of the evidence, the Board finds 
that a shortened left leg disorder was not incurred in or 
aggravated by service.

In the instant case the veteran's service medical records 
first note a discrepancy of leg lengths in May 1992.  At that 
time and in subsequent medical records dated in November 1992 
it was noted that the veteran's left leg was one-centimeter 
shorter than the right.  Although an August 1993 VA 
examination report indicates the veteran's legs were of equal 
length, a September 2000 VA examination confirmed findings of 
a one-centimeter discrepancy.  The existence of a one-
centimeter discrepancy, however, is not evidence of a current 
disability.  The prior Board remand asked the physician to 
address the cause of such a discrepancy and the opinion 
offered in the report was essentially that it was normal.  To 
be more specific, the physician stated that a one-centimeter 
discrepancy was within normal limits in a normal population.  
Moreover, the physician found no symptoms or secondary 
problems associated with a shortened left leg.  In view of 
the physician's opinion that the one-centimeter discrepancy 
was within normal limits, there is no evidence of a 
disability.  In the absence of a current disability, the 
preponderance of the evidence is against the veteran's claim. 
Since the preponderance of the evidence is against the 
veteran's claim for service connection for a shortened left 
leg disorder, the benefit of the doubt doctrine does not 
apply and the claim is denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Service connection for a shortened left leg disorder is 
denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

